IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: PETITION OF RETIRED JUDGE              : No. 77 EM 2021
FARLEY TOOTHMAN                               :
                                              :
                                              :
PETITION OF: FARLEY TOOTHMAN                  :


                                      ORDER


PER CURIAM

      AND NOW, this 6th day of December, 2021, the “Petition for Allowance of a

Subpoena,” seeking this Court’s permission to subpoena the Honorable Jolene Grubb

Kopriva pursuant to Rule of Judicial Administration 1701, is GRANTED.